Title: To John Adams from Mathew Carey, 12 July 1815
From: Carey, Mathew
To: Adams, John


				
					Hon. John Adams, EsqrSir,
					Philada. July 12. 1815
				
				Your favour of the 28th. ult—is duly recd I believe there is not a copy of the first Volume of the Defence, to be had in the United States, for Sale.This work, revised & corrected, would, I believe, at a future day, bear a small Edition. It is a pity itshould be out of the marketI am, very respectfully, / Your obt. hble. servt
				
					Mathew Carey
				
				
			